Citation Nr: 1436738	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1969 to January 1982.  He is in receipt of several awards, to include the Combat Infantry Badge and Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Board remanded this claim for further development.  The AMC continued the previous denial in a March 2014 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has suffered back pain since 1970 related to carrying a rucksack and injuring himself in a helicopter crash during active service.  On November 2011 VA examination, the examiner opined that the Veteran's contentions were not substantiated by his service treatment records and therefore it was less likely than not that the Veteran's low back disability was related to service.  In its December 2013 Remand, the Board found the Veteran to have combat status, and consequently, that the Veteran's lay statements have probative value to warrant conceding he sustained the type of traumas alleged during his active military service.  The Board instructed the RO to obtain an addendum opinion which considered the Veteran's competent and credible account of in-service back pain, as well as back pain since that time.

On January 2014 VA examination, the examiner opined that the condition was less likely than not related to service.  The examiner reasoned, "there is no medical evidence that carrying any type of ruck sack cause[s] low back pain permanent residuals.  If the Veteran was hurt there would be a track record report, encounters, treatment, histories to substantiate basis for pain nexus, and prognosis."  The examiner also stated, "there is no evidence of Veteran involved in helicopter crash at Fort Hood.  He states that this was not auto rotation crash but one where another SM in the helicopter had a crush[ed] vertebra.  This is exactly what I expect in a helicopter crash that was controlled to some extent.  No one died.  Some one was hurt and it was not the [V]eteran."

Following the last SSOC, the Veteran submitted new documents from the Department of the Army in April 2014.  The documents include a letter which verifies that the Veteran was involved in a helicopter crash at Ford Hood.  The documents also include a clinical report of U.S. Army Aircraft Accident which indicates that the Veteran suffered a soft tissue contusion of the low back due to contact with transmission well bulkhead.  This evidence is contrary to the January 2014 VA examiner's statement that the Veteran was not hurt.  

The Board finds that the January 2014 VA opinion is inadequate because the examiner relied on an inaccurate factual predicate in forming his opinion.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, a new examination is necessary to determine whether the Veteran's documented low back injury caused his current back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the same VA examiner who conducted the January 2014 examination, or to a qualified medical professional if the examiner is unavailable.  The claims file, including a copy of this REMAND, as well as the April 2014 Department of the Army letter and accompanying documents, must be made available to the examiner.  If the examiner determines that an examination is necessary, one should be scheduled.

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that any current degenerative arthritis of the cervical and lumbar spine is etiologically related to the Veteran's active military service, to include the Veteran's verified in-service low back injury from a helicopter crash.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this REMAND.  If any additional benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



